  Case 4:19-cv-00771 Document 1 Filed on 03/05/19 in TXSD Page 1 of 6
________________________________________________________________________

                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

OSWALDO GALVAN                              §
on behalf of himself individually,          §
and ALL OTHERS SIMILARLY                    §
SITUATED                                    §      Civil Action No.
                                            §
               Plaintiffs,                  §
                                            §
v.                                          §      COLLECTIVE ACTION
                                            §      (JURY TRIAL)
PREMIER COIL SOLUTIONS                      §
                                            §
               Defendant.                   §

________________________________________________________________________

                       PLAINTIFF’S ORIGINAL COMPLAINT

________________________________________________________________________

                                     SUMMARY

         1.    Premier Coil Solutions does not pay its Field Service Technicians

overtime as required by the Fair Labor Standards Act, 29 U.S.C. § 201, et seq. (the

FLSA). Instead, Premier Coil Solutions pays its Field Service Technicians straight time,

not time and a half for overtime hours worked. Because these workers are employees

under the FLSA, Oswaldo Galvan, and the other Field Service Technicians are entitled to

recover unpaid overtime as well as other damages, including damages for unlawful

retaliation.

         2.    Defendant Premier Coil Solutions is a Domestic Corporation. It may be

served with process through its Registered Agent, Corporation Service Company d/b/a
CSC Lawyers Incorporating Service Company at 211 E. 7 Street, Suite 620, Austin, TX
                                                         th




78701.

         3.    Whenever in this complaint it is alleged that the named Defendant

committed any act or omission, it is meant that Defendant’s officers, directors, vice-

                                           1
   Case 4:19-cv-00771
principals, agents, servants,Document  1 Filed on
                              parent company,     03/05/19 inorTXSD
                                               subsidiaries           Pagecommitted
                                                                 employees 2 of 6

such act or omission and that at the time such act or omission was committed, it was done in

the routine normal course and scope of employment of Defendant’s officers, directors, vice-

principals, agents, servants, parent company, subsidiaries or employees.

       4.      At all material times, Defendant has been an employer within the meaning
of 3(d) of the FLSA 29 U.S.C. § 203(r).

       5.      To be clear, this complaint and the allegations contained herein are of the

conduct of Defendant Premier Coil Solutions who maintained a uniform pay policy

denying overtime wages to its Field Service Technicians and paying them only straight

time for hours worked above forty.

       6.      Defendant Premier Coil Solutions employed Plaintiff and putative class

members at its Waller, Texas location.

       7.      Defendant managed Plaintiff and putative class members throughout the

course and scope of their employment.

       8.      Putative class members are all similarly situated Field Service Technicians

who were hired and worked at Premier Coil Solutions and were paid straight time instead

of time and a half for hours worked above forty (40) per week during the past three years.

                                JURISDICTION AND VENUE

       9.      This court has federal question jurisdiction under 28 U.S.C. § 1331 and 29

U.S.C. § 216(b).

       10.     Venue is proper because defendant has locations in the Southern District

of Texas and many of the relevant facts occurred there.

                                          PARTIES

       11.     Oswaldo Galvan worked for Premier Coil Solutions as a Field Service

Technician. His written consent is attached.




                                               2
  Case12.
       4:19-cv-00771
            Plaintiff wasDocument   1 Filed on
                          hired and employed by 03/05/19 in TXSD
                                                Premier Coil        Page
                                                             Solutions at its3 Waller,
                                                                               of 6

Texas location. The type of work performed by plaintiff was consistent with non-exempt

employment under the FLSA. Defendant is therefore obligated to pay its non-exempt

employees overtime under the FLSA.

       13.     The “FLSA Class Members” are all Field Service Technicians who were

hired and employed by Premier Coil Solutions at all locations throughout the United

States, while not being paid time and a half for overtime hours worked in the last 3 years.

                                          FACTS

       14.     Oswaldo Galvan was an employee of Premier Coil Solutions at its location

in Waller, Texas.

       15.     Oswaldo Galvan was not an independent contractor.

       16.     No exemption to the provisions of the FLSA excused defendant from its

obligation under the FLSA to pay Oswaldo Galvan time and a half for the hours worked

past forty (40) each week while employed by defendant.

       17.     Premier Coil Solutions paid Plaintiff Oswaldo Galvan straight time, not

time and a half, for the hours he worked above forty (40) during his employment with

defendant.

       18.     Oswaldo Galvan was employed by Defendant as a Field Service

Technician from November 12, 2015 until May 7, 2018.

       19.     The work performed by Plaintiff was an essential part of the services

provided for Defendant’s Customers.

       20.     Premier Coil Solution’s Field Service Technicians relied on Defendant for

their work.

       21.     Premier Coil Solutions determined where its Field Service Technicians

worked and how they performed their duties.




                                             3
  Case22.
       4:19-cv-00771
            Premier CoilDocument   1 Field
                         Solutions set Filed Service
                                             on 03/05/19  in TXSDhours
                                                     Technicians’   Page
                                                                       and4requires
                                                                            of 6

them to report to work on time and leave at the end of their scheduled hours.

         23.   Premier Coil Solutions’ Field Service Technicians at all locations work

exclusively for Premier Coil Solutions since they work between 10 and 12 hours a day, as

a practical matter, they cannot work anywhere else.

         24.   Field Service Technicians are not permitted to hire other workers to

perform their jobs for them.

         25.   The Field Service Technicians do not employ staff, nor do they maintain

independent places of business.

         26.   Field Service Technicians employed by defendant are paid based upon the

hours they work. They cannot earn a “profit” by exercising managerial skill, and they are

required to work the hours required by Premier Coil Solutions each day.

         27.   The Field Service Technicians employed by Defendant cannot suffer a

loss of capital investment. Their only earning opportunity is based on the number of

hours they were told to work, which is controlled exclusively by Premier Coil Solutions.

         28.   Premier Coil Solutions pays Field Service Technicians in return for their

labor.

         29.   Premier Coil Solutions keeps records of the hours it instructed its Field

Service Technicians to work. Defendant also keep records of the amount of pay plaintiff

and putative class members receive. Plaintiff and putative class members were paid

directly via bi-weekly pay checks.

         30.   Despite knowing of the FLSA’s requirements and that Plaintiff and

putative class members regularly worked more than 40 hours in a workweek, Defendants

paid them straight time instead of time and a half for the overtime hours that they

worked.



                                            4
  Case31.
       4:19-cv-00771
            Plaintiff andDocument    1 Filed
                          putative class     on 03/05/19
                                         members          in TXSD
                                                 seek unpaid overtimePage 5 of
                                                                      wages for6the

three year period of time preceding the filing of this lawsuit.

                           COLLECTIVE ACTION ALLEGATIONS

       32.     In addition to Oswaldo Galvan, defendant employed approximately two

Field Service Technicians at the location where Plaintiff worked. These Field Service

Technicians worked over forty hours per week and were paid straight time instead of time

and a half for overtime hours worked. These FLSA Class Members performed similar

job duties and they were subjected to the same unlawful pay policies. The FLSA Class

Members are similarly situated to Oswaldo Galvan.

       33.     The FLSA Class Members should be notified of this action and given the

chance to join pursuant to 29 U.S.C. § 216(b). Therefore, the class is properly defined as:

       All Field Service Technicians at Premier Coil Solutions Who
       performed work while receiving straight time instead of time and a
       half for overtime hours worked in the last three years.

                      CAUSE OF ACTION – VIOLATION OF THE FLSA

       34.     By failing to pay Plaintiff and the FLSA Class Members overtime at one

and one-half times their regular rates, Premier Coil Solutions violated the FLSA.

       35.     Premier Coil Solutions owes Plaintiff and the FLSA Class Members

overtime wages equal to one-half their regular rates for each overtime hour worked

during the last three years.

       36.     Premier Coil Solutions knew, or showed reckless disregard for whether, its

failure to pay overtime violated the FLSA. Its failure to pay overtime to Plaintiff and the

FLSA Class Members is willful.

       37.     Premier Coil Solutions owes Plaintiff and the FLSA Class Members an

amount equal to all unpaid overtime wages as well as liquidated damages.

       38.     Plaintiff and the FLSA Class Members are entitled to recover all

reasonable attorneys’ fees and costs incurred in this action.

                                              5
Case 4:19-cv-00771 Document 1PRAYER
                              Filed on 03/05/19 in TXSD Page 6 of 6

   Plaintiff prays for relief as follows:

   1. An order allowing this action to proceed as a collective action under the FLSA
      and directing notice to the FLSA Class Members;

   2. Judgment awarding Plaintiff and the FLSA Class Members all unpaid
      overtime compensation, liquidated damages, attorneys’ fees and costs under
      the FLSA;

   3. An award of post-judgment interest on all amounts awarded at the highest rate
      allowable by law; and

   4. All such other and further relief that Plaintiff and the FLSA Class Members
      are justly entitled.
                                                  Respectfully submitted:
                                                THE FOLEY LAW FIRM
                                                By: /s/ Taft L. Foley II
                                                Taft L. Foley, II
                                                Federal I.D. No. 2365112
                                                State Bar No. 24039890
                                                3003 South Loop West, Suite 108
                                                Houston, Texas 77054
                                                Phone: (832) 778-8182
                                                Facsimile: (832) 778-8353
                                                Taft.Foley@thefoleylawfirm.com
                                                A TTORNEYS F OR P LAINTIFFS




                                            6
